278 F.2d 508
JERRIE ICE COMPANY, Clerville Kief and Elo Charpentier,Appellants-Appellees,v.COL-FLAKE CORPORATION and the Travelers Indemnity Company,Appellees-Appellants.COL-FLAKE CORPORATION and the Travelers Indemnity Company,Appellees-Appellants,v.JERRIE ICE COMPANY, Clerville Kief and Elo Charpentier,Appellants-Appellees.
No. 18202.
United States Court of Appeals Fifth Circuit.
May 27, 1960, Rehearing Denied June 21, 1960.

Cicero C. Sessions, Gerald P. Fedoroff, New Orleans, La., Edward T. Diaz, Golden Meadow, La., for appellants.
Leon Sarpy, New Orleans, La., Holmes Baldridge, Chicago, Ill., for appellees.
Before TUTTLE, CAMERON and JONES, Circuit Judges.
PER CURIAM.


1
In a diversity action by the appellants, The Jerrie Ice Company, et al. for breach of contract, the appellee, Col-Flake Corporation, counterclaimed for the balance due on the contract price.  The issues of fact were carefully analyzed and the issues of law were carefully considered by the district court.  Jerrie Ice Company v. Col-Flake Corporation, D.C., 174 F.Supp. 21.  We are in agreement with the district court's opinion.  Its judgment is


2
Affirmed.